Order entered January 25, 2021




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-19-01535-CR

                   JECOLE KEKEITH JACKSON, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 265th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F19-54578-R

                                       ORDER

      Before the Court is the State’s January 21, 2021 motion for an extension of

time to file its brief. We GRANT the motion and ORDER the brief received with

the motion filed as of the date of this order.


                                                 /s/   DENNISE GARCIA
                                                       JUSTICE